Citation Nr: 1404323	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1963 to October 1969.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon that denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran relocated and continued to prosecute his appeal through the jurisdiction served by the Phoenix, Arizona RO.  However, more recent correspondence of record indicates that he may have relocated back to the area served by the Portland, Oregon RO jurisdiction.
 
The case was remanded by Board decision in August 2012 and September 2013.
 
The Veteran was afforded a videoconference hearing in October 2012 before the undersigned sitting at Washington, DC.  The transcript is of record.
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
Following review of the record, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Among other things, the Veteran presented testimony on the October 2012 videoconference hearing that he had an appointment with a VA audiologist a month before the current date.  The Board noted that only VA outpatient clinic notes dating through August 2008 were of record.  In the September 2013 remand, it was requested that VA outpatient records dating from 2008 to the present be retrieved and associated with the claims folder.  
 
The Board observes that extensive VA outpatient records dating from 2008 to 2013 were received from VA Portland, Oregon showing treatment and follow-up for multiple chronic diseases and disorders.  Reference to hearing impairment, hearing aids and tinnitus was noted in February 2013.  However, VA clinic records between October 2010 and January 2013 are entirely absent.  This is the time frame in which the Veteran testified that he had a VA audiology evaluation.  As such, a significant aspect of development sought by the Board in its September 2013 remand remains unfulfilled and must be rectified.  
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Request all pertinent VA outpatient records dating from October 2010 through January 2013 and associate them with the claims folder.  VA health care providers within the jurisdiction served by the Phoenix, Arizona RO should also be contacted for all pertinent records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, if and only if additional evidence is submitted showing that it is at least as likely as not that either hearing loss and/or tinnitus is related to service, the appellant's claims file should be forwarded to an audiologist so that an addendum opinion may be secured.  In the addendum opinion the audiologist must reconcile any positive evidence with the opinion presented in August 2008.  A complete rationale must be provided for any opinion offered.
 
3.  After taking any further development deemed appropriate, re-adjudicate the issues.  If all benefits are not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

